SUMMARY ORDER
Liping Lin, through counsel, petitions for review of BIA decisions denying his appeal and his motion to reopen his removal proceedings. We assume the parties’ familiarity with the underlying facts and procedural history.
A “petition for review must be filed not later than thirty days after the date of the final order of removal.” 8 U.S.C. § 1252(b)(1). Lin timely filed a petition for review and an amended petition for review of the BIA’s 2002 denial of his appeal and 2003 denial of his motion to reopen.1 However, in October 2004, Lin and government counsel filed a “Stipulation Withdrawing Petition for Review” in which the parties stipulated that Lin’s petition was being withdrawn with prejudice. On that same day, the Court “So Ordered” the stipulation and further ordered that Lin’s motion to withdraw his petition be mooted. Although Lin filed a motion for a nunc pro tunc docketing of the amended petition for review relating back to the date the amended petition was filed, this Court ordered that the motion was moot in light of Lin’s petition being withdrawn by stipulation. Notwithstanding the Court’s order, Lin filed a second motion to reopen in November 2004. However, Lin’s second petition for review—which was filed over twenty-one months after the BIA’s denial of his appeal and more than seventeen months after the BIA’s denial of his motion to reopen—falls outside the thirty-day time limit for filing under 8 U.S.C. § 1252(b)(1), and is, therefore, untimely.
For the foregoing reasons, the petition for review is DISMISSED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).

. Both petitions were filed under Docket No. 02-4226.